FINAL REPORT1

            REVISION TO THE COMMENT TO RULE OF EVIDENCE 409

        On July 30, 2015, effective October 1, 2015, upon recommendation of the
Committee on Rules of Evidence, the Court ordered revision of the Comment to
Pennsylvania Rule of Evidence 409 to insert a reference to the Benevolent Gesture
Medical Professional Liability Act, Act of October 25, 2013, P.L. 665, 35 P.S. §§
10228.1-.3. The Committee believes that a signal to the existence of this legislation
within the Pennsylvania Rules of Evidence would be beneficial to the bench and bar.




1
    The Committee’s Final Report should not be confused with the official Committee
Comments to the rules. Also note that the Supreme Court does not adopt the
Committee’s Comments or the contents of the Committee’s explanatory Final Reports.